Case 3:19-cv-00903-JAG Document 20 Filed 02/03/21 Page 1 of 1 PagelD# 130

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

MARY R.,
Plaintiff,

Vv. Civil No. 3:19-cv-903

ANDREW M. SAUL,
Commissioner of Social Security,
Defendant.

Ne ee ee Ne

 

FINAL ORDER
This matter is before the Court on the Report and Recommendation of the Magistrate Judge
entered on January 19, 2021. (ECF No. 19). The time to file objections has expired and neither
party has objected to the Report and Recommendation. Having considered the matter and deeming
it otherwise proper and just to do so, it is hereby ORDERED:

(1) The Report and Recommendation of the Magistrate Judge, (ECF No. 19), is
ACCEPTED and ADOPTED as the OPINION of the Court.

(2) Plaintiff's Motion for Summary Judgment, (ECF No. 13), and Motion to Remand,
(ECF No. 14), are DENIED.

(3) Defendant’s Motion for Summary Judgment, (ECF No. 18), is GRANTED.
(4) The decision of the Commissioner is AFFIRMED.

(3) This case is CLOSED.

Let the Clerk of the Court send a copy of this Final Order to all counsel of record.

It is so ORDERED.

 

Isl }.

John A. Gibney, Jr. i fh
United States District Judge

 

 

Date: ? February 2021
Richmond, Virginia

 
